                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                              1:18-cv-25-MOC-WCM

EDGAR ROBERTS,                            )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                         ORDER
                                          )
YALE SECURITY, INC. D/B/A/ NORTON         )
DOOR CONTROLS,                            )
                                          )
                  Defendant.              )
__________________________________________)

       THIS MATTER comes before the Court on a Motion for Summary Judgment by

Defendant Yale Security, Inc. (Doc. No. 16). Plaintiff Edgar Roberts is represented by

Geraldine Sumter of the law firm of Ferguson, Chambers & Sumter, P.A. Defendant Yale

Security is represented by Kelly Hughes of the law firm of Ogletree, Deakins, Nash, Smoak &

Stewart, P.C.

I.     BACKGROUND

       A.       Procedural Background

       Plaintiff Edgar Roberts filed this action on February 5, 2018, bringing a race

discrimination action against his former employer Defendant Yale Security, Inc., pursuant to 42

U.S.C. § 1981.1 Defendant filed the pending summary judgment motion on March 1, 2019.

(Doc. No. 16). On March 14, 2019, Plaintiff filed a motion for extension of time to file a



1 In March 2014, Plaintiff filed an administrative charge with the Equal Employment
Opportunity Commission (“EEOC”). (Doc. No. 16-5 at 3, Pl. Dep. Ex. 7). The EEOC issued
Plaintiff a Dismissal and Right-to-Sue notice in August 2014. (Doc. No. 16-5 at 3, Pl. Dep. Ex.
8).
                                                 1
response to the summary judgment motion. (Doc. No. 18). On March 20, 2019, this Court

granted Plaintiff’s motion, giving Plaintiff until April 12, 2019, to file the response. (Doc. No.

19). Plaintiff has not filed a response and the time to do so has passed. 2 Thus, this matter is ripe

for disposition.

        B.     Factual Background

        1.     Plaintiff’s Allegations in his Complaint

        Because Plaintiff has not responded to the summary judgment motion with his own

summary judgment evidence, the Court has before it on summary judgment only the allegations

made in his Complaint. Plaintiff alleges in the Complaint that Defendant hired him in September

2007 as a design/quality engineer. Plaintiff worked in a department in which he was the only

African-American and one of only two African-American engineers in the company in Monroe,

North Carolina.

        Plaintiff alleges that he performed his work in a satisfactory manner. He alleges that on

February 10, 2014, he was advised that he was subject to a layoff. Plaintiff further alleges that

Defendant retained white employees in Plaintiff’s department whose work performance was not

equal to his and who had caused substantial expenditures of money by Defendant without

producing a suitable project. Finally, Plaintiff alleges that no other person in Plaintiff’s

department was subject to a layoff, and that all other employees retained their positions. Plaintiff

alleges that, in being laid off, he was subjected to race discrimination, in violation of 42 U.S.C. §

1981.



2
  Because Plaintiff did not file a response to the summary judgment motion, he is deemed to
have abandoned his claims. See Crosby v. Gastonia, 635 F.3d 634, 637 n.3 (4th Cir. 2011). In
an abundance of caution, however, the Court will address the merits of Plaintiff’s claims.

                                                  2
       2.      Defendant’s Summary Judgment Materials

       Defendant Yale Security’s summary judgment evidence shows that Defendant hired

Plaintiff in September 2007. (Doc No. 16-2, Def. Ex. A: Pl. Dep. at 23:11 to 23:12). Plaintiff

worked for a business unit of Yale Security, Norton Door Controls (“Norton”), at a facility in

Monroe, North Carolina.3 (Doc. No. 16-3, Def. Ex. B: Dietrich Decl. at ¶¶ 2-3; Pl. Dep. 30:21 to

30:23). Yale Security offered a broad portfolio of door hardware and locks for residential and

commercial uses. (Doc. No. 16-4, Def. Ex. C: Sejourne Decl. at ¶ 3). Norton’s business was

(and is) specifically dedicated to the design, manufacture, and distribution of door closers. (Id.).

Following a corporate reorganization in 2018 that split the lock businesses and accessories/door

controls businesses into different entities and operational subgroups, Yale Security changed its

corporate name to ASSA ABLOY Accessories and Door Controls Group, Inc. and retained the

Norton business. (Id.).

       During his employment with Norton, Plaintiff was a Design/Quality Engineer. (Pl. Dep.

27:24 to 28:1). As a Design/Quality Engineer, Plaintiff initially performed design engineering

work in the purchasing profit center, while also performing quality engineering work in the

quality profit center. (Id. at 28:2 to 28:9). Joe Viola was Plaintiff’s manager during this time,

and Plaintiff got along “very well” with him. (Id. at 28:18 to 28:22, 36:4 to 36:10).

       In or around 2011, Brian Norman became Plaintiff’s manager. (Pl. Dep. 36:11 to 36:20).




3 Defendant notes that, at the time of his hire, Plaintiff received a copy of Norton’s handbook.
(Id. at 32:8 to 32:25). It contained a comprehensive equal employment opportunity policy
which, among other things, provides that employment decisions, including those with respect to
termination and layoff, will be made without regard to race. (Sejourne Decl., Ex. A). Plaintiff
acknowledged receipt of the handbook and the fact that he was an at-will employee and,
therefore, could be separated from employment with or without notice or cause for any lawful
reason. (Pl. Dep. 32:15 to 32:22; Doc. No. 16-5, Def. Ex. 5).
                                                  3
At the time, according to Plaintiff in his deposition, all engineers were pulled from their

individual profit centers and combined under one department reporting to Mr. Norman. (Id. at

37:3 to 37:8). Mr. Norman eventually left the company and, in June 2012, Kurt Dietrich became

the Engineering Manager. (Id. at 41:1 to 41:8; Dietrich Decl. ¶¶ 2-3). In this role, Mr. Dietrich

managed the Research and Development (“R&D”) team, composed solely of engineers

(including Plaintiff), and the Technical Product Support (“TPS”) team. (Dietrich Decl. at ¶ 3).

Mr. Dietrich was Plaintiff’s manager until Plaintiff’s separation in February 2014. (Id. at ¶ 2; Pl.

Dep. 100:3 to 100:16). Plaintiff describes his relationship with Mr. Dietrich as “excellent.” (Pl.

Dep. 42:7 to 42:9). When asked during his deposition to evaluate his own performance, Plaintiff

testified that he “never” made any mistakes—either at Norton or at any other company for which

he has ever worked. (Id. at 88:7 to 88:18).

       At the time of the February 2014 layoff, Yale Security (including its business unit

Norton) fell beneath the Architectural Hardware Group (“AHG”), an operational subgroup of the

ASSA ABLOY Group’s Americas division. (Sejourne Decl. at ¶ 2). At the time, Eric Sejourne

was AHG’s Vice President of Operational Excellence and Doug Millikan was AHG’s President.

(Id. at ¶ 3). Mr. Millikan passed away in March 2015. (Id. at ¶ 4 n.1). By virtue of their roles

and the organizational structure, both Mr. Sejourne and Mr. Millikan had responsibility for

Norton. (Id. at ¶¶ 2-3).

       In or around January 2014, Mr. Sejourne became aware that ASSA ABLOY’s global

headquarters issued a directive to reduce costs at the Americas divisional level. (Id. at ¶ 5). This

directive was issued in response to slowing demand and, in turn, declining income and

weakening profit. (Id.). As a result, Mr. Millikan and the other subgroup Presidents within the

Americas division were tasked with reducing costs through downsizing and other cost-saving

                                                 4
measures. (Id.). In addition, around the time of this mandate, Norton discovered that it had

made an accounting error, which resulted in the business having less money than expected and

further contributed to the need to reduce costs. (Id.).

         In response to this directive, Mr. Millikan requested that Mr. Sejourne conduct what is

called a “workout session” with respect to salaried employees, as well as factory indirect

employees, of the Norton business unit. (Id. at ¶ 6). Plaintiff was a salaried employee of Norton.

(Dietrich Decl. at ¶ 3). The workout session is designed to evaluate the organization holistically

and to determine whether greater organizational efficiencies can be achieved, including through

potential labor reduction. (Id. at ¶ 6).

         In advance of the workout session, Norton managers, including Mr. Dietrich, were

directed to rate their team members based on their assessment of the employees’ performance, as

well as to identify projects on which they were working. (Id. at ¶ 7; Dietrich Decl. at ¶ 6). With

respect to the assessment, the managers were directed to assign each team member an “A,” “B,”

or “C” rating. (Id.). This rating was then affixed to a card containing each employee’s name,

title, picture, and a listing of their current assigned work/responsibilities. (Sejourne Decl. at ¶ 7).

At the workout session, which was held off site in a hotel conference room, these cards were

used to recreate a large organizational chart, which was affixed to the conference room wall.

(Id.).

         Consistent with the directive, Mr. Dietrich identified the projects that each of his direct

reports was working on at the time, including all members of the R&D team. (Dietrich Decl. at ¶

7). In addition to identifying the projects of each employee, he assigned them an “A,” “B,” or

“C” rating based on his assessment of each associate’s performance. (Id. at ¶ 8). At the time,

Mr. Dietrich did not know whether any of the employees he managed would be reduced and, if

                                                   5
so, how many. (Id. at ¶ 11).

       As of January 2014, the R&D team was composed of six employees, all of whom were

engineers with varying skill sets. (Id. at ¶ 3). As a result of Mr. Dietrich’s assessment, he

determined that one engineer should receive an “A” rating, three engineers should receive “B”

ratings, and two engineers should receive “C” ratings.4 (Id. at ¶ 8). Plaintiff was one of the two

engineers to receive a “C” rating. (Id. at ¶ 9). He received this rating based on Mr. Dietrich’s

determination that he was not committed to moving projects at a pace for quick development and

was unwilling to perform tasks that were not specifically assigned to him. (Id.). In addition,

based on his assessment, Mr. Dietrich believed that Plaintiff was difficult to work with and

struggled in his interactions with suppliers. (Id.). Mr. Dietrich personally observed that Plaintiff

was inflexible and reluctant to accept feedback or ideas from others. (Id.).

       Mr. Dietrich also gave another engineer a “C” rating. (Id. at ¶ 10). In Mr. Dietrich’s

assessment, this other engineer, who is Caucasian, was resistant to change and required coaching

to adapt to new structures and processes. (Id.). While Mr. Dietrich believed that he was

showing a willingness to improve, Mr. Dietrich’s assessment at the time was that a “C” rating

was appropriate for this other engineer as well. (Id.). Mr. Sejourne facilitated the off-site

workout session in relation to salaried and factory indirect employees working for Norton with

the assistance of Norton’s then General Manager, Dave Roberts,5 and Mr. Millikan. (Sejourne

Decl. at ¶ 7). During the workout session, each participating manager presented their team



4 Defendant states that it has omitted these persons’ names to preserve the privacy of individuals
not parties to this lawsuit and, consistent with the parties’ protective order, (Doc. No. 14), to
protect them from disclosure of confidential information, including sensitive employment and
performance information.
5 For clarity, although Plaintiff’s last name is “Roberts,” Dave Roberts will be referred to as

“Mr. Roberts.” Plaintiff will continue to be referred to as “Plaintiff.”
                                                   6
members individually. (Id. at ¶ 8). These presentations included the managers’ employee

ratings and the reasoning behind those ratings, as well as the projects on which their employees

were working. (Id.). At times, other managers provided input, including their own observations

regarding a team member’s performance or skills. (Id.). In addition, throughout the day,

workout leadership and the managers had ongoing discussions regarding whether there were

organizational redundancies and whether there were opportunities to consolidate and reduce

waste within the departments. (Id.).

         When Mr. Dietrich presented the R&D team, no manager present disagreed with the

appropriateness of the assigned “C” rating for Plaintiff. (Dietrich Decl. at ¶ 11). There was,

however, some disagreement regarding the ratings Mr. Dietrich assigned to a couple of

individuals, including the engineer other than Plaintiff who received a “C.” (Id.). With respect

to that engineer, at least two managers, including Jeff Duke, believed that he should have

received a “B” rating instead of a “C.” (Id.). Mr. Duke is African-American. (Id.). In addition,

at least one manager questioned Mr. Dietrich’s rating of the engineer he had rated “A,”

indicating that Mr. Dietrich should consider changing him to a “B.” (Id.). Ultimately, Mr.

Dietrich did not change any of the ratings that he had originally assigned to his team members.

(Id.).

         At the end of the day, and after presentation by each manager of their team members and

discussion of potential organizational redundancies, Mr. Sejourne, Mr. Millikan, and Mr. Roberts

made the decision to reduce certain positions at Norton. (Sejourne Decl. at ¶ 9). This included

the decision to eliminate one engineer from the R&D team based on the assessment that Norton

could meet current and anticipated future operational and business demands with five instead of

six engineers on the team. (Id.). Mr. Dietrich was then asked who could be eliminated from the

                                                7
R&D team with the least overall effect on the team’s performance and productivity. (Id. at ¶ 10;

Dietrich Decl. at ¶ 12). To reach a determination, he considered the team’s outstanding projects,

including their urgencies and intricacies, and how they could most effectively be absorbed by the

team. (Dietrich Decl. at ¶ 12). Ultimately, Mr. Dietrich recommended Plaintiff for reduction

based on his determination that Plaintiff’s current projects could be easily and effectively

assumed by the remaining R&D engineers, but Plaintiff could not easily assume the projects of

the other team members. (Id.). Though one other engineer also received a “C” rating, that

engineer was handling electromechanical work, which Plaintiff admitted in his deposition that he

did not have the knowledge or skill to assume or perform. (Id.; Pl. Dep. 217:10 to 217:14).

According to Defendant, neither the decision to assign Plaintiff a “C” rating, nor the decision to

select him for the layoff, were related to Plaintiff’s race. (Dietrich Decl. at ¶ 12; Sejourne Decl.

at ¶ 11).

        Plaintiff was informed of the decision to separate his employment due to downsizing on

February 10, 2014. (Pl. Dep. 100:12 to 100:16). He testified that he was not told why he was

selected for separation, he does not know who selected him for separation, and he does not know

the process that was used to select employees for separation. (Id. at 104:11 to 104:24, 115:1 to

115:4). The five other employees selected for reduction as part of the workout process described

above and separated on February 10, 2014, were Caucasian. (Sejourne Decl. at ¶ 12). While

other African-American employees were evaluated as part of the workout process, including two

African-American engineers in other departments, no other African-American employees were

separated as part of the downsizing at Norton affecting Plaintiff’s employment. (Id.).

        Plaintiff admitted during his deposition that he had never heard any of the individuals

involved in the decision to select Plaintiff for the layoff (i.e., Mr. Sejourne, Mr. Millikan, Mr.

                                                  8
Roberts, and Mr. Dietrich) make any race-based comments or statements. (Pl. Dep. 49:13 to

50:21, 231:22 to 231:24, 232:14 to 231:16). Plaintiff further admitted that he does not know

(and, therefore, has no evidence of) whether Mr. Roberts, Mr. Sejourne, Mr. Millikan, or Mr.

Dietrich harbor/harbored any kind of race-based bias against him. (Id. at 50:18 to 50:25, 97:18

to 97:25; 231:17 to 231:21, 232:17 to 232:19). Following his layoff from Norton in February

2014, Plaintiff’s position did not remain open, nor was he replaced during Mr. Dietrich’s tenure

as Engineering Manager. (Dietrich Decl. at ¶ 17).

       II.     STANDARD OF REVIEW

       Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). A factual dispute is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

When determining whether a genuine issue has been raised, the court must construe all

inferences and ambiguities against the movant and in favor of the non-moving party. United

States v. Diebold, Inc., 369 U.S. 654, 655 (1962).

       The party seeking summary judgment has the initial burden of demonstrating that there is

no genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the

movant has made this threshold demonstration, the non-moving party, to survive the motion for

summary judgment, may not rest on the allegations averred in his pleadings. Id. at 324. Rather,

the non-moving party must demonstrate specific, material facts exist that give rise to a genuine

issue. Id. Under this standard, the existence of a mere scintilla of evidence in support of the

non-movant’s position is insufficient to withstand the summary judgment motion. Anderson,

477 U.S. at 252. Likewise, conclusory allegations or denials, without more, are insufficient to

                                                 9
preclude granting the summary judgment motion. Dash v. Mayweather, 731 F.3d 303, 311 (4th

Cir. 2013). “Only disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment. Factual disputes that are

irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248. Further, Rule 56

provides, in pertinent part:

       A party asserting that a fact cannot be or is genuinely disputed must support the
       assertion by:
       (A) citing to particular parts of materials in the record, including depositions,
       documents, electronically stored information, affidavits or declarations,
       stipulations (including those made for purposes of the motion only), admissions,
       interrogatory answers, or other materials; or
       (B) showing that the materials cited do not establish the absence or presence of a
       genuine dispute, or that an adverse party cannot produce admissible evidence to
       support the fact.

FED. R. CIV. P. 56(c)(1). Accordingly, when Rule 56(c) has shifted the burden of proof to the

non-movant, the non-movant must show the existence of a factual dispute on every essential

element of his claim.

       III.    DISCUSSION

       Section 1981 prohibits discrimination in employment based on race.6 Nnadozie v.

Genesis HealthCare Corp., 730 F. App’x 151, 156 (4th Cir. 2018). In cases like this one, where

a litigant does not present direct evidence of discrimination, courts employ the McDonnell

Douglas burden-shifting framework to § 1981 claims. Hawkins v. PepsiCo., Inc., 203 F.3d 274,

278 (4th Cir. 2000); McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under this

framework, Plaintiff bears both the initial burden of establishing a prima facie case of



6
  Section 1981 provides: “All persons within the jurisdiction of the United States shall have the
same right … to make and enforce contracts, to sue, be parties, give evidence, and to the full and
equal benefit of all laws and proceedings for the security of persons and property as is enjoyed
by white citizens ….” 42 U.S.C. § 1981(a).
                                                10
discrimination, as well as the ultimate burden of proving intentional race-based discrimination.

McDonnell Douglas Corp., 411 U.S. at 802-04; Hawkins, 203 F.3d at 278. For the reasons

stated below, Plaintiff cannot make either required showing.

       Section 1981 claims are evaluated under the same elements as applied to claims for race

discrimination under Title VII of the Civil Rights Act of 1964, as amended (“Title VII”). Love-

Lane v. Martin, 355 F.3d 766, 786 (4th Cir. 2004). In a typical discharge case, “[t]o advance a

discrimination claim beyond the summary judgment stage under McDonnell Douglas, a plaintiff

must put forth a prima facie case by showing that (1) ‘he belongs to a protected class;’ (2) ‘he

suffered an adverse employment action;’ (3) ‘at the time of the adverse action, he was

performing his job at a level that met [his] employer’s legitimate expectations;’ and (4) the

adverse employment action occurred under circumstances giving rise to an inference of unlawful

discrimination.”7 Jones v. Constellation Energy Projects & Servs. Grp., Inc., 629 F. App’x 466,

468 (4th Cir. 2015) (citing Adams v. Trs. of the Univ. of N.C.–Wilmington, 640 F.3d 550, 558

(4th Cir. 2011)). When the adverse employment action results from a reduction in force, an

employment discrimination plaintiff may satisfy the fourth element of the prima facie case by

showing that the employer did not treat the protected characteristic neutrally when making its

decision. Sweeney v. Marc Glob., Inc., No. 3:06CV182, 2008 WL 313618, at *9 (W.D.N.C.

Feb. 4, 2008) (citing Causey v. Balog, 162 F.3d 795, 802 (4th Cir. 1998)). For the following




7
  The fourth element has also been formulated to examine whether the position remained open or
was filled by similarly qualified applicants outside the protected class. McCallum v. Billy
Graham Evangelistic Ass’n, No. 3:09CV381-RLV, 2012 WL 4756061, at *7 (W.D.N.C. Oct. 5,
2012) (citing Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 285 (4th Cir. 2004)).
Defendant argues that the undisputed evidence in this case is that Plaintiff’s position did not
remain open and Plaintiff was not replaced; thus, his prima facie case fails outright under this
analysis.
                                                 11
reasons, this finds that Plaintiff has not set forth a prima facie case of race discrimination and

Defendant is entitled to summary judgment.

       First, the Court finds that Plaintiff has satisfied the first two elements of the prima facie

case. That is, he is African-American, and was laid off from his job at Norton. As to the third

element, although the undisputed evidence confirms that Mr. Dietrich rated Plaintiff a “C” before

the workout session based on his assessment of Plaintiff’s performance (with “C” being the

lowest rating), for purposes of summary judgment only, the Court assumes Plaintiff was

performing his job at a level that met Defendant’s legitimate expectations. 8 Plaintiff fails,

however, to meet the fourth prong of the prima facie case. That is, on summary judgment,

Plaintiff has not shown that the adverse employment action occurred under circumstances giving

rise to an inference of unlawful discrimination. Specifically, Plaintiff has presented no evidence

to support a finding that Defendant did not treat race neutrally in this case or that his selection for

the reduction in force occurred under circumstances where discrimination could be inferred.

       As noted above, the undisputed material evidence demonstrates that the Norton business

unit, along with other businesses in the Americas division, were directed to reduce costs, and

that, around the same time, Norton had discovered an accounting error which further necessitated

the need to engage in cost-saving measures. (Sejourne Decl. at ¶¶ 2, 5). Senior leadership

therefore arranged for an offsite “workout session” to evaluate the organization holistically and

to determine whether greater efficiencies could be achieved. (Id. at ¶¶ 6, 7). In advance of the




8
  As Defendant notes, although Mr. Dietrich assessed Plaintiff’s and the other team members’
performance to develop an initial “A,” “B,” or “C” rating, the decision to reduce an engineer at
all resulted from a cost-savings measure and not because of any one engineer’s performance.
(Dietrich Decl. at ¶ 13). Thus, but-for the directive to reduce an engineer, Plaintiff would not
have been terminated.
                                                 12
workout session, individual Norton managers responsible for salaried and factory indirect

employees were directed to identify the projects/responsibilities of each team member and to rate

each employee’s performance as an “A,” “B,” or “C.” (Id. at ¶ 7; Dietrich Decl. at ¶ 6).

Consistent with this directive, Plaintiff’s manager, Mr. Dietrich, rated each of his two teams,

including the R&D team, which was composed of Plaintiff and five other engineers. (Dietrich

Decl. at ¶¶ 3, 8). At the time, Mr. Dietrich did not know whether any of the employees he

managed would be reduced and, if so, how many. (Id. at ¶ 11). After assessing each team

members’ performance, Mr. Dietrich determined that one engineer should receive an “A” rating,

three engineers should receive “B” ratings, and two engineers should receive “C” ratings.

Plaintiff and another engineer were the two engineers to receive “C” ratings. (Id. at ¶ 8). During

the workout session, each manager presented their team members individually to the group of

managers present. (Sejourne Decl. at ¶ 8). Mr. Dietrich presented his team members, including

each member of the R&D team, providing their rating and the reasons therefore. (Dietrich Decl.

at ¶ 11). At times, other managers provided input, including their own observations regarding a

team member’s performance or skills. (Sejourne Decl. at ¶ 8). In addition, throughout the day,

workout leadership and the Norton managers had ongoing discussions regarding whether there

were organizational redundancies and whether there were opportunities to consolidate and

reduce waste within the departments. (Id.).

       At the end of the day, and after presentation by each manager of their team members and

discussion of potential organization redundancies, Mr. Sejourne, Mr. Roberts, and Mr. Millikan

decided to reduce certain positions at Norton, including reducing one engineer from the R&D

group reporting to Mr. Dietrich. (Sejourne Decl. at ¶ 9). The decision to eliminate a R&D

engineer was based on their assessment of Norton’s ability to meet current and anticipated future

                                                13
business needs with one less engineer. (Id.).

       As to whom to reduce, again, senior leadership asked Mr. Dietrich who could be

eliminated from the R&D group with the least overall effect on the team. (Sejourne Decl. at ¶

10; Dietrich Decl. at ¶ 12). In Mr. Dietrich’s assessment, the laying off Plaintiff would have the

least overall impact on the group. He determined that, while Plaintiff’s current projects could be

easily assumed by the remaining R&D engineers, Plaintiff could not easily and effectively

assume the projects of the other team members. (Dietrich Decl. at ¶ 12). While one other

engineer also received a “C” rating, that other engineer was handling electromechanical work,

which Plaintiff has admitted he did not have the ability to perform. (Id.; Pl. Dep. 217:10 to

217:14). Not only did Mr. Dietrich consider the fact that the team had current projects that

required electromechanical skill, but he also anticipated future projects requiring the same.

(Dietrich Decl. at ¶ 12). Plaintiff’s ultimate selection for reduction was based on review of

outstanding projects, including their urgencies and intricacies, and how they could most

effectively be absorbed by the team. (Id.). This decision, as is true for the workout session as a

whole, was focused on how to create greater efficiencies and consolidation with the least impact

to the business. (Sejourne Decl. at ¶ 10).

       Notably, the foregoing facts are undisputed. Plaintiff conceded during his deposition that

he does not know who selected him for the layoff, why he was selected, or even what process

was used to select employees for separation. (Id. at 104:11 to 104:24, 115:1 to 115:4). Again,

Plaintiff has not taken any depositions of Defendant’s employees in this lawsuit, rendering the

foregoing sworn testimony the sole record evidence as to the reduction process.

       In sum, Plaintiff cannot show that Defendant failed to treat race neutrally or otherwise

present any circumstances whatsoever giving rise to an inference of discrimination. In fact, such

                                                14
an inference would be belied by the fact that the five other employees who were also laid off on

February 10, 2014, were Caucasian.9 (Sejourne Decl. at ¶ 12). Moreover, although other

African-American employees at Norton were evaluated, they were not separated by the reduction

at Norton affecting Plaintiff’s employment. (Id.). Consequently, Plaintiff has not established a

prima facie case of race discrimination.

       The Court further finds that, even if Plaintiff could establish a prima facie case,

Defendant has met its burden of production to articulate legitimate, non-discriminatory reasons

for Plaintiff’s selection in the layoff. See Holland v. Wash. Homes, Inc., 487 F.3d 208, 214 (4th

Cir. 2007) (quoting Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 284 (4th Cir.

2004) (explaining that, even if an employee presents a prima facie case, an employer will

nevertheless prevail if the employer articulates ‘a legitimate, nondiscriminatory reason for the

adverse employment action,” the employer’s burden being one of production only and not

persuasion).

       Here, the decision to downsize at Norton for cost savings ultimately led to a reduction in

force resulting in Plaintiff’s separation. This decision to layoff an employee due to a reduction

in force is legitimate and non-discriminatory. Indeed, “[t]he Fourth Circuit has commonly held,

as have courts within its jurisdiction, that RIFs are legitimate, lawful reasons for terminating an

employee.” Propst, 148 F. Supp. 3d at 525 (citing White v. Dalton, 225 F.3d 656, at *1 (4th Cir.

2000) (“Defendant presented a legitimate, nondiscriminatory reason for his decision: a reduction-

in-force necessitated by declining profits.”).


9 Defendant notes that, in addition, the current General Manager of the Monroe, North Carolina
facility where Norton products are manufactured and in which Plaintiff worked is African-
American. (Dietrich Decl. at ¶ 17). The General Manager position is the most senior
management position at that facility. (Id.).

                                                 15
       Plaintiff was included in the layoff because, as noted above, the decision makers

determined—after evaluating organizational redundancies and efficiencies through a workout

process—that one of six engineers from the R&D team should be eliminated. See id. at 526

(citation omitted) (discussing case law suggesting an employer must also offer a legitimate, non-

discriminatory reason as to application of the reduction to a litigant). Plaintiff’s manager was

asked by senior leadership which of the six engineers on the R&D team could be eliminated with

the least overall impact to the group. The manager concluded, based on an assessment of the

relative urgencies and intricacies of the team’s projects, that Plaintiff’s assigned work could be

most efficiently absorbed by the remaining team members, but that the reverse was not true (i.e.,

Plaintiff could not easily absorb work from other team members, including electromechanical

work which he was unable to perform). As a result, Plaintiff was selected for the layoff. This is

a legitimate, non-discriminatory basis for Plaintiff’s selection and is supported by the undisputed

evidence in this case. Given the foregoing, Defendant has satisfied its burden, which is “not

onerous” and requires only articulation of “some legitimate, nondiscriminatory explanation

which, if believed by a trier of fact, would support a finding that unlawful discrimination was not

the cause of the employment act.” Id. at 525 (citing Ennis v. Nat’l Ass’n of Bus. & Educ. Radio,

Inc., 53 F.3d at 55, 58 (4th Cir. 1995)).

       Finally, Plaintiff has not shown that Defendant’s legitimate, non-discriminatory

explanation is a pretext for race-based discrimination. To survive summary judgment, Plaintiff

must prove by a preponderance of the evidence that the legitimate, non-discriminatory reason

offered was not Defendant’s true reason, but a pretext for discrimination. Reeves v. Sanderson

Plumbing Prods., 530 U.S. 133, 143 (2000) (citations omitted). At this stage, Plaintiff’s burden

“merges with the ultimate burden of persuading the court that [he] has been the victim of

                                                 16
intentional discrimination.” Texas Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 256

(1981);

          Here, as noted, Plaintiff has not responded to the summary judgment motion. Therefore,

he has not produced any evidence of pretext. Furthermore, although he testified in his deposition

regarding his skills, his own self-serving testimony regarding his personal assessment of his own

work performance and skills is irrelevant and insufficient to create a genuine issue of material

fact. Propst, 148 F. Supp. 3d at 535 (explaining that plaintiff’s subjective evaluation is

insufficient to create a genuine issue of material fact and is, in fact, “wholly irrelevant”).

Instead, only the actual decision maker’s perception is relevant. DeJarnette v. Corning Inc., 133

F.3d 293, 299 (4th Cir. 1998) (citing Evans, 80 F.3d at 960-61)).

          Furthermore, as to Plaintiff’s own unsupported speculation that race was considered in

the decision to select him for the February 2014 layoff, such speculation is insufficient to

establish a genuine issue of material fact as required to overcome Defendant’s motion for

summary judgment. The record on summary judgment simply contains no facts to support any

finding that Defendant’s legitimate, non-discriminatory explanation is pretext for race

discrimination. Again, Plaintiff testified under oath that he never heard a single decision maker

use any race-based discriminatory language, and he further conceded he cannot possibly know if

Mr. Roberts, Mr. Sejourne, Mr. Millikan, or Mr. Dietrich harbor/harbored any race-based bias.

(Pl. Dep. 49:13 to 50:25, 97:18 to 97:25, 231:17 to 231:24, 232:14 to 231:19). Moreover, all

other individuals who were laid off during the February 10, 2014, layoff at Norton were

Caucasian, and at least two African-American employees evaluated as part of the workout

process at Norton were retained during that layoff. In sum, for these reasons, even if Plaintiff

were able to prove a prime facie case of race discrimination, Defendant has provided a

                                                  17
legitimate, non-discriminatory reason for Plaintiff’s layoff, and Plaintiff has not shown that the

stated reason was pretextual.

       IV.     CONCLUSION

       For the reasons stated herein, Defendant is entitled to summary judgment.

       IT IS, THEREFORE, ORDERED that:

       1.    Defendants’ Motion for Summary Judgment, (Doc. No. 25), is GRANTED.

       2. This action is dismissed with prejudice.

       3. The Clerk is directed to terminate this action.



 Signed: May 9, 2019




                                                 18
